     Case 3:15-cv-02282-MMA-MDD Document 62 Filed 11/20/20 PageID.4572 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE: MIDLAND CREDIT                           Case No.: 11-md-2286-MMA-MDD
      MANAGEMENT, INC.,                               Member Case Nos.: 15-cv-1479-MMA-
12                                                    MDD
      TELEPHONE CONSUMER
13    PROTECTION ACT LITIGATION
                                                      ORDER STRIKING PLAINTIFF
14                                                    BASHAM’S DISCOVERY
15                                                    REQUEST
16                                                    [ECF No. 48]
17
18             Plaintiff Angela D. Basham (“Basham”), in member case number 15-cv-
19    1479-MMA-MDD, filed with this Court her “First Set of MDL Discovery
20    Requests” propounded against Midland.1 (ECF No. 48).
21             Pursuant to Federal Rule of Civil Procedure 34(a), “[a] party may serve
22    on any other party a request” to produce documents. Fed. R. Civ. P. 34(a).
23    Federal Rule of Civil Procedure 5 mandates that requests for documents
24    “must not be filed” with the Court “until they are used in the proceeding or
25
26
27    1   The Court refers to all Defendants in this case as “Midland.”

                                                     1
                                                                          11-md-2286-MMA-MDD
     Case 3:15-cv-02282-MMA-MDD Document 62 Filed 11/20/20 PageID.4573 Page 2 of 2



1     the court orders filing.” Fed. R. Civ. P. 5(d)(1). In addition, under the Civil
2     Local Rules of Court,
3           unless filing is ordered by the court on motion of a party or upon its
            own motion, interrogatories, requests for admission, requests for
4           productions and the answers thereto need not be filed unless and
5           until they are used in proceedings.
6     See S.D. Cal. Civ. L.R. §§ 33.1(c) & 36.1(c).
7           Accordingly, the Court DENIES Plaintiff Basham’s motion and Orders
8     that Plaintiff’s First Set of MDL Discovery Requests be STRICKEN from the
9     record.
10          IT IS SO ORDERED.
11    Dated: June 24, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                              2
                                                                     11-md-2286-MMA-MDD
